DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/22/2021.  These drawings are acceptable.

Claim Objections
Claims 1-6 objected to because of the following informalities. 
Regarding claim 1, the claimed subject matter, at line 9, comprises “a threshold value will be compared…” which does not define an active step and can be interpreted as being indefinite since metes and bounds of the claim may not be established as the claimed step may or may not occur. 
Claims 2-6 are objected to for being dependent on claim 1.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (Negishi; JP Patent Pub. No. 2010134608).
As per claim 1, Negishi teaches an eye opening degree calculation device comprising: 
a processor (one or more processing units; see e.g. para. [0014]) configured to: 
calculate a degree of eye opening of a crew, based on an image in which a face of the crew appears (detecting open/closed degree indicating an opening degree of a person’s eye based on an image [of driver or crew member]; see e.g. para. [0011] and [0023]); 
calculate a face direction angle of the crew with respect to a predetermined reference direction, based on the image (determining an angel of person 11 face based on the image; see e.g. para. [0003] and FIGS. 1-4, wherein the angel is with respect to a reference angle); 
calculate a line-of-sight angle of the crew with respect to the predetermined reference direction, based on the image (line of sight with respect to a threshold value is determined based on the image; see e.g. para. [0023-24]); 
correct the degree of eye opening or a threshold value which will be compared with the degree of eye opening, when a difference between the face direction angle and the line-of-sight angle is equal to or greater than a predetermined value (the threshold value which is compared with degree of eye opening/closing, see e.g. para. [0024] and [0036], is corrected by a threshold correction unit by an amount C when the person faces downwards or upwards more than a certain threshold; see e.g. para. [0066-68] and [0082]); and 
degree of eye opening of the driver or crew is determined based on a preset threshold, see e.g. para. [0048], wherein the threshold is updated or corrected when the crew or driver faces downwards or upwards, see e.g. para. [0066-68], Even though Negishi does not explicitly teach using the updated threshold to calculate the degree of eye opening, it would have been obvious to use the updated or corrected threshold since it previously used the prestored threshold value to calculate the eye opening state, see e.g. para. [0067] and [0071-72], which is now updated and still using the prestored threshold value would needlessly use valuable resources). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Negishi for the purpose of improving reliability as suggested by Negishi (see e.g. para. [0020-22]).
As per claim 2, the eye opening degree calculation device according to claim 1 as taught by Negishi, wherein the processor corrects the degree of eye opening to a value corresponding to a case of the face direction angle and the line-of-sight angle pointing forward, based on the difference (as discussed in analysis of merits of claim 1, the disclosed system corrects the threshold for TH by a factor or amount C, see e.g. para. [0066-68], which used to determine degree of eye opening; see e.g. para. [0048]). 
As per claim 3, the eye opening degree calculation device according to claim 1 as taught by Negishi, wherein the processor corrects the degree of eye opening in such a way as to increase the degree of eye opening when the line-of-sight angle points more downward than the face direction angle and corrects the degree of eye opening in such a way as to decrease the degree of eye opening when the line-of- sight angle points more upward than the face direction angle (the threshold is adjusted by a correction amount C based on whether the driver is facing downward or facing upward, see e.g. [0066-69], wherein the eyes can be erroneously determined as being closed when the driver is looking down, see e.g. para. [0003-4], which means that the threshold C to determine degree of eye opening is increased when driver is facing down and the threshold C and vice versa when the driver is looking upward). 
As per claim 4, the eye opening degree calculation device according to claim 3 as taught by Negishi, wherein the processor increases an amount of correction of the degree of eye opening as the difference increases (as discussed earlier, the threshold for determining degree of eye opening is corrected by amount C when the person or driver faces upward or downward more than a threshold amount, see e.g. para. [0066-69], wherein the correction amount would be larger when upward or downward movement of the face increases). 
As per claim 5, the eye opening degree calculation device according to claim 1 as taught by Negishi, wherein the processor corrects the threshold value in such a way as to decrease the threshold value when the line-of- sight angle points more downward than the face direction angle and corrects the threshold value in such a way as to increase the threshold value when the line-of-sight angle points more upward than the face direction angle (as discussed earlier, the threshold value which is used to determine degree of eye opening/closing is adjusted by a correction amount C based on whether the driver is facing downward or facing upward, see e.g. [0066-69], wherein the eyes can be erroneously determined as being closed when the driver is looking down, see e.g. para. [0003-4], which means that the threshold C to determine degree of eye opening is increased when driver is facing down and the threshold C and vice versa when the driver is looking upward).
As per claim 6, the eye opening degree calculation device according to claim 5 as taught byNegishi, wherein the processor increases an amount of correction of the threshold value as the difference increases (as discussed earlier, the threshold for determining degree of eye opening is corrected by amount C when the person or driver faces upward or downward more than a threshold amount, see e.g. para. [0066-69], wherein the correction amount would be larger when upward or downward movement of the face increases). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.